DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
2. 	The information disclosure statement (IDS) submitted on 11/20/19 the information disclosure statement was considered by initialing the PTO Form 1449. 
Response to Amendment
3.    	Applicant’s amendment filed on 2/26/21 has been entered and made of record.
	Claims 19 and 20 are canceled. 	
Claims 21 – 22 are new claims. 
Claims 1-22 are pending in the application.
Response to Arguments
4.    Applicant’s arguments, see page 8, of the remarks, filed 2/26/21, with respect to claims 1-4, 11-14, 18-19 102(a)(1) rejection, claims  5-8, 9-10, 15-17, 19 and 20 103 , have been fully considered and are persuasive. The rejection of claims 1- 20 has been withdrawn are now allowed, objection to abstract and IDS filed on 11/20/19 has been accepted in the patent case 15/491,257 parent case was allowed and accepted IDS.  

Allowable Subject Matter
5.    The following is an examiners statement of reasons for allowance:
Claims 1 -22 are allowed.
Regarding independent claim 1, the prior art of record Gong (GB 2493580A) discloses cameras generate video data, “multiple cameras used to generate the video data or represent other sources of video data.” Gong’s cameras just generate data. Gong does not teach “in response to the request, receive an object of interest module”, second Gong cannot and does not disclose, teach, or suggest at least “replace an existing algorithm module with the received object of interest module”, and “execute the object of interest module to analyze the object of interest with reference data, adapted according to a confirmation of a first potential match image” (as recited in claim 1, 11, and 18).
Boudville, and Hiraga taken alone or in combination do not teach or suggest at least “in response to the request, receive an object of interest module”, “replace an existing algorithm module with the received object of interest module”, “execute the object of interest module to analyze the object of interest with reference data, adapted according to a confirmation of a first potential match image “. Therefore, the prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious. Thus, the rejection of claims 1-22 are withdrawn, and these claims 1-22 are now allowed.
Claims 2- 10, 21, 22 these claims are also allowed, as they are dependent from claim
1.

11.
6. 	Any comments considered necessary by applicant must be submitted on later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be dearly labeled, comments on statement of reasons for allowance.
















Contact information
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is, 571 ~ 272-7446. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm ESI and every Friday work from home. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409, The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (ton-free).
/SHEELA C CHAWAN/
Primary Examiner, Art Unit 2669